Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendment, filed May 17, 2021, had overcome the previously claim rejections of 35 USC 112, second paragraph, 102(a)(1) and 103 of office action, mailed Feb 16, 2021. 
Crow ‘752 does not teach or suggest “ the hook body being pivotable around the suspension ring in a pivotal direction defining a plane of pivotal movement, the eyelet defining a circular cross-section and the longitudinal axis extending through a center point of the cross-section of the eyelet and defining a center line extending through the hook body, the center point of the cross-section of the eyelet and along a coupling slot, the hook body being provided with only one coupling slot and with only one shortening slot, and the coupling slot and the shortening slot are offset laterally with respect to one another, and when the eyelet and the coupling slot are aligned vertically, the shortening slot is extending in the plane of pivotal movement” in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/Primary Examiner, Art Unit 3652